ICJ_124_TerritorialDispute_NIC_COL_2012-11-19_JUD_01_ME_06_FR.txt.                                                                                                 762




                         DÉCLARATION DE M. LE JUGE AD HOC MENSAH

                 [Traduction]

                    Bien‑fondé de la décision de ne pas accueillir la demande formulée dans la
                 conclusion finale I. 3) du Nicaragua — Inopportunité d’invoquer la déclaration
                 faite dans Nicaragua c. Honduras concernant des demandes de plateau continental
                 s’étendant au‑delà de 200 milles marins — Rejet de l’argument selon lequel le
                 Nicaragua devrait établir les limites extérieures de son plateau continental
                 conformément à l’article 76 de la CNUDM aux fins d’une délimitation à l’égard
                 d’Etats non parties à cette convention — Attribution aux Etats côtiers, par le droit
                 international coutumier, de droits à un plateau continental au‑delà de 200 milles
                 marins — Droits sur le plateau continental indépendants de toute occupation ou
                 proclamation expresse — Incapacité de la CNUDM à imposer aux Etats parties
                 des obligations à l’égard de non‑parties — Preuve non apportée par le Nicaragua
                 de son droit à un plateau continental au‑delà de 200 milles marins — Insuffisance,
                 pour la Cour, des preuves dont ne se satisferait pas la Commission des limites du
                 plateau continental — Absence d’éléments suffisants pour permettre à la Cour de
                 faire droit à la demande de délimitation du Nicaragua — Aucune impossibilité
                 systématique pour les cours et tribunaux de délimiter le plateau continental au‑delà
                 de 200 milles marins lorsque les limites extérieures n’ont pas été fixées
                 conformément à l’article 76 — Article 59 risquant de ne pas suffire à protéger les
                 Etats tiers affectés par l’arrêt.

                    1. Je souscris à la conclusion de la Cour selon laquelle la demande for-
                 mulée par le Nicaragua au point I. 3) de ses conclusions finales, la priant
                 de délimiter les portions de plateau continental relevant respectivement de
                 chacune des Parties au‑delà de 200 milles marins, ne peut être accueillie.
                 Selon moi, la raison justifiant (et suffisant à justifier) cette conclusion est
                 celle indiquée au paragraphe 129 de l’arrêt, à savoir que le Nicaragua n’a
                 pas « apporté la preuve » que sa marge continentale s’étendait suffisam-
                 ment loin pour chevaucher le plateau continental dont la Colombie peut se
                 prévaloir sur 200 milles marins à partir de sa côte continentale.
                    2. En revanche, je ne pense pas que la raison de rejeter la demande du
                 Nicaragua exposée au paragraphe 126 de l’arrêt soit valable dans les cir-
                 constances propres au cas d’espèce. En particulier, je pense qu’il n’était ni
                 opportun ni nécessaire de se référer à la déclaration faite par la Cour dans
                 l’affaire Nicaragua c. Honduras, selon laquelle « toute prétention relative à
                 des droits sur le plateau continental au‑delà de 200 milles doit être
                 conforme à l’article 76 de la [convention des Nations Unies sur le droit de
                 la mer de 1982] et examinée par la Commission des limites du plateau
                 continental constituée en vertu de ce traité » (Différend territorial et mari‑
                 time entre le Nicaragua et le Honduras dans la mer des Caraïbes (Nicara‑
                 gua c. Honduras), arrêt, C.I.J. Recueil 2007 (II), p. 759, par. 319). Cette
                 déclaration était sans doute parfaitement juste et incontestable dans les
                 circonstances propres à l’affaire en question, qui opposait deux Etats par-

                                                                                                 142




6 CIJ1034.indb 281                                                                                      7/01/14 12:43

                            différend territorial et maritime (décl. mensah)               763

                 ties à la convention des Nations Unies sur le droit de la mer de 1982
                 (ci‑après la « CNUDM »), mais elle n’est ni pertinente ni correcte en la
                 présente instance, où l’un des Etats n’est pas partie à cette convention. A
                 cet égard, je trouve très peu plausible ce que donne ici à entendre la Cour,
                 à savoir que les mots « toute prétention » employés dans l’arrêt Nicaragua
                 c. Honduras étaient censés renvoyer à « toute prétention d’un Etat partie à
                 la CNUDM ». Dans le contexte de cette dernière affaire, le membre de
                 phrase suppléé à la déclaration de la Cour (à supposer qu’il corresponde
                 effectivement à ce que celle‑ci entendait exprimer) devrait être plus précis
                 et renvoyer à « toute prétention d’un Etat partie à la CNUDM à l’égard
                 d’un autre Etat partie ».
                    3. Ainsi qu’indiqué au paragraphe 118, la Cour a constaté que, la
                 Colombie n’étant pas partie à la CNUDM, le droit applicable en la pré-
                 sente affaire était « le droit international coutumier ». Or, si le Nicaragua
                 et la Colombie s’accordent à considérer que certaines des dispositions de
                 l’article 76 reflètent le droit international coutumier, ils divergent sur le
                 point de savoir précisément lesquelles. La Colombie conteste ainsi que les
                 paragraphes 4 à 9 de l’article 76 puissent être considérés comme des règles
                 de droit international coutumier, et la Cour elle‑même a indiqué ne pas
                 devoir se prononcer sur la question de savoir quelles dispositions de l’ar-
                 ticle 76 de la CNUDM, autres que son paragraphe 1, relèvent de ce droit.
                 Il est donc raisonnable de partir du principe que les autres dispositions de
                 l’article 76 de la CNUDM (et en tout état de cause les paragraphes 4 à 9,
                 à l’égard desquels la Colombie a élevé des objections) ne font pas partie
                 des dispositions tenues pour applicables en la présente affaire.
                    4. Ce nonobstant, la Cour cherche ici à justifier le renvoi à l’arrêt Nica‑
                 ragua c. Honduras en arguant que la déclaration qu’elle y a faite reste
                 pertinente au cas d’espèce même si l’un des Etats en présence (la Colom-
                 bie) n’est pas partie à la CNUDM, cette situation de la Colombie à
                 l’égard de la convention n’exonérant pas le Nicaragua « des obligations
                 qu’il tient de l’article 76 de cet instrument » (arrêt, par. 126). Le Nicara-
                 gua serait ainsi tenu de suivre la procédure énoncée à l’article 76 de la
                 CNUDM dès lors qu’il voudrait fixer des limites extérieures d’un plateau
                 continental s’étendant au‑delà de 200 milles marins qui soient « définitives
                 et de caractère obligatoire », fût‑ce à l’égard de la Colombie. Pour intéres-
                 sant qu’il me semble, cet argument ne m’apparaît pas défendable.

                    5. Pour commencer, le Nicaragua ne prétend pas fixer de manière défi-
                 nitive et obligatoire les limites extérieures de son plateau continental
                 au‑delà de 200 milles marins, et ne demande pas davantage à la Cour de
                 se prononcer sur de telles limites ou de les déterminer elle‑même. Comme
                 le relève fort pertinemment la Cour au paragraphe 128, le Nicaragua, au
                 second tour de plaidoiries, a déclaré qu’il « ne [lui] demand[ait] pas de
                 décision définitive sur l’emplacement précis de la limite extérieure d[e son]
                 plateau continental », mais la « pri[ait] de dire que les portions du plateau
                 continental auxquelles pouvaient prétendre le Nicaragua et la Colombie
                 étaient délimitées par une ligne au tracé défini ». La réponse de la Cour à

                                                                                           143




6 CIJ1034.indb 283                                                                                7/01/14 12:43

                            différend territorial et maritime (décl. mensah)               764

                 cette demande (arrêt, par. 129), à laquelle je souscris pleinement, a
                 consisté à dire qu’elle n’était pas en mesure de délimiter les portions du
                 plateau continental relevant de chacune des Parties, « même en utilisant la
                 formulation générale proposée par [le Nicaragua] ».
                    6. Selon moi, cette conclusion de la Cour ne justifie pas la référence à
                 la déclaration figurant dans l’affaire Nicaragua c. Honduras, non plus que
                 l’argument développé au paragraphe 126. Poussé jusqu’à sa conclusion
                 logique, celui‑ci revient à affirmer qu’un Etat partie à la CNUDM ne
                 peut, à l’égard d’un Etat non partie à celle‑ci, faire valoir son droit à un
                 plateau continental au‑delà de 200 milles marins qu’à la condition de
                 suivre la procédure énoncée aux paragraphes 8 et 9 de l’article 76 de la
                 convention. En outre, l’importance accordée à la procédure définie à l’ar-
                 ticle 76 de la CNUDM (y compris le rôle de la Commission des limites du
                 plateau continental (ci‑après la « Commission »)) semble revenir à exclure,
                 ou tout au moins à limiter fortement, la possibilité pour un Etat non par-
                 tie à la convention de faire valoir son droit à un plateau continental
                 au‑delà de 200 milles marins vis‑à‑vis d’Etats tiers, parties ou non à la
                 CNUDM, puisqu’il devient à tout le moins possible de soutenir que cette
                 procédure ne lui est pas ouverte (en tout cas pas de plein droit).
                    7. Dès lors, si, dans le contexte de l’affaire Nicaragua c. Honduras, la
                 déclaration citée pouvait se justifier, je ne pense pas qu’elle trouve à s’ap-
                 pliquer, ou ait une quelconque utilité, en la présente espèce. A mes yeux,
                 en l’invoquant dans ce contexte, la Cour donne à entendre que sa décision
                 en l’affaire Nicaragua c. Honduras (et donc, par implication, sa décision
                 en la présente espèce) jette un doute sur la possibilité pour un Etat non
                 partie à la CNUDM de faire valoir un droit au plateau continental
                 au‑delà de 200 milles marins, ou encore qu’une telle revendication, de la
                 part d’un Etat non partie à la convention, pourrait n’être jamais oppo-
                 sable à des Etats tiers. Concrètement, cela signifierait qu’un Etat non par-
                 tie à la CNUDM pourrait être dans l’incapacité de faire valoir des droits
                 à un plateau continental au‑delà de sa zone économique exclusive. Or,
                 selon moi, rien ne saurait, en droit, justifier une telle conclusion. A cet
                 égard, il importe de relever que l’article 77 de la CNUDM (qui reflète
                 clairement le droit international coutumier) dispose expressément que les
                 droits de l’Etat côtier sur le plateau continental sont indépendants de l’oc-
                 cupation aussi bien que de toute proclamation expresse. Il est donc plau-
                 sible de soutenir que le droit d’un Etat côtier à un plateau continental
                 au‑delà de 200 milles marins existe ipso facto et ab initio en droit interna-
                 tional coutumier, que cet Etat soit ou non partie à la CNUDM. La pro-
                 cédure en vertu de laquelle un Etat non partie à cet instrument pourra
                 faire valoir son droit sera peut‑être différente, mais la faculté de faire
                 valoir ce droit doit lui être reconnue lorsque les conditions nécessaires
                 sont remplies.
                    8. Je tiens à préciser que je n’entends ni ne souhaite d’aucune façon
                 minorer les obligations que les paragraphes 8 et 9 de l’article 76 de la
                 CNUDM imposent aux Etats parties désireux de fixer de manière « défini-
                 tiv[e] et … obligatoire » les limites extérieures de leur plateau continental

                                                                                           144




6 CIJ1034.indb 285                                                                                7/01/14 12:43

                            différend territorial et maritime (décl. mensah)                 765

                 au‑delà de 200 milles marins. Loin de moi, également, l’idée de mettre en
                 doute ou de sous‑estimer l’objet et le but de la CNUDM consistant claire-
                 ment à établir « un ordre juridique pour les mers et les océans », non plus
                 que la nécessité ou l’opportunité d’une application universelle du régime
                 prévu par la convention. Mais je ne pense ni ne saurais admettre que le
                 caractère spécial de cette dernière, tel qu’énoncé en son préambule, rende
                 les droits et les obligations incombant aux Etats qui y sont parties fonda-
                 mentalement différents des droits et des obligations contractés par les
                 Etats parties à d’autres traités. En particulier, je ne conçois pas que « l’ob-
                 jet et [le] but de la CNUDM, tels qu’exposés dans son préambule »,
                 imposent per se aux parties à la convention des obligations vis‑à‑vis d’Etats
                 ayant délibérément choisi de ne pas consentir à être liés par les dispositions
                 de cet instrument. S’il est vrai que « le fait que la Colombie n[e] soit pas
                 partie [à la CNUDM] n’exonère pas le Nicaragua des obligations qu’il
                 tient de l’article 76 de cet instrument », il n’est rien, que ce soit dans le
                 préambule ou dans l’une quelconque des dispositions de la convention, qui
                 puisse légitimement être interprété comme signifiant que les obligations
                 qu’un Etat tient de cet instrument lui incombent aussi à l’égard des Etats
                 qui n’y sont pas parties. De mon point de vue, les obligations énoncées aux
                 paragraphes 8 et 9 de l’article 76 sont des « obligations conventionnelles »
                 applicables uniquement entre Etats ayant expressément consenti à être liés
                 par la convention. Ces dispositions ne sauraient être réputées imposer à
                 l’ensemble des Etats, en vertu du droit international coutumier, des obliga-
                 tions auxquelles ils ne sauraient se soustraire. Dès lors, elles ne s’appliquent
                 que lorsque tous les Etats concernés sont parties à la CNUDM.
                    9. En tout état de cause, j’aurais préféré voir la Cour indiquer claire-
                 ment dans son arrêt qu’elle a considéré que les éléments qui lui avaient été
                 soumis par le Nicaragua laissaient à désirer non parce que les informa-
                 tions requises n’avaient pas été communiquées à la Commission ou parce
                 que celle‑ci n’avait pas adressé les recommandations prévues au para-
                 graphe 8 de l’article 76 de la CNUDM, mais parce que les informations
                 soumises n’étaient pas suffisantes pour lui permettre de procéder à la déli-
                 mitation du plateau continental au‑delà de 200 milles marins de la côte
                 du Nicaragua. Selon moi, la Cour n’a pas lieu de conclure qu’elle ne peut
                 se satisfaire des éléments versés au dossier pour la simple raison que le
                 Nicaragua ne s’est pas acquitté des obligations de nature procédurale qui
                 lui eussent permis d’obtenir une recommandation positive de la Com­
                 mission en vertu du paragraphe 8 de l’article 76 de la CNUDM. Ainsi
                 qu’indiqué plus haut, ces obligations ne sont applicables que si les Etats
                 concernés sont tous parties à la convention.
                    10. S’il avait été jugé nécessaire ou utile de préciser la nature des élé-
                 ments de preuve dont la Cour eût pu se satisfaire, il aurait suffi de relever
                 que les informations fournies jusque lors par le Nicaragua étaient, de
                 l’aveu même de celui‑ci, seulement « préliminaires », et n’auraient donc
                 pas davantage pu emporter la conviction de la Cour qu’elles n’auraient
                 pu emporter celle de la Commission. A cet égard, il convient de relever
                 que la communication d’informations « préliminaires » vise non à per-

                                                                                             145




6 CIJ1034.indb 287                                                                                  7/01/14 12:43

                            différend territorial et maritime (décl. mensah)               766

                 mettre à la Commission de formuler des recommandations, mais bien à
                 permettre à l’Etat côtier de « gagner du temps ».
                    11. Si la communication à la Commission d’une demande en bonne et
                 due forme ne devrait pas toujours être nécessaire pour qu’une juridiction
                 puisse délimiter un plateau continental au‑delà de 200 milles marins, les
                 informations dont se satisferait la Commission devraient en règle générale
                 également suffire à une Cour ou un tribunal en tant que point de départ
                 de la délimitation du plateau continental lorsque (comme c’est le cas en
                 espèce) cette communication n’est pas obligatoire. A cet égard, il y a lieu
                 de rappeler que, dans l’affaire Bangladesh/Myanmar, la conclusion du Tri-
                 bunal international du droit de la mer selon laquelle le Bangladesh et le
                 Myanmar possèdent tous deux un titre sur un plateau continental au‑delà
                 de 200 milles marins de leurs côtes était expressément fondée sur, d’une
                 part, des « preuves scientifiques non contestées » versées lors de la procé-
                 dure et, d’autre part, des informations communiquées par les deux Etats
                 à la Commission sans que celle‑ci eût statué sur ces communications (Dif‑
                 férend relatif à la délimitation de la frontière maritime entre le Bangladesh
                 et le Myanmar dans le golfe du Bengale (Bangladesh/Myanmar), arrêt du
                 14 mars 2012, TIDM, par. 443‑449).
                    12. Je crains que l’on ne déduise du présent arrêt qu’une juridiction
                 devrait, dans tous les cas et de manière automatique, se déclarer inca-
                 pable de statuer sur un différend portant sur la délimitation d’un plateau
                 continental au-delà de 200 milles marins dès lors que l’une des parties en
                 présence ne se serait pas conformée à la procédure prévue à l’article 76 de
                 la CNUDM ou n’aurait pas été en mesure de s’y conformer. Or, je pense
                 que l’on ne doit pas exclure, en principe, toute possibilité pour une juri-
                 diction qui le voudrait ou le pourrait de trancher un tel différend sur la
                 base des informations qui lui auront été communiquées à propos de la
                 géologie et de la géomorphologie de la zone concernée. Il convient ainsi
                 d’indiquer clairement que, dans une affaire de cette nature impliquant
                 deux Etats non parties à la CNUDM, le juge n’est pas tenu de renoncer à
                 connaître du différend pour la seule raison que l’un ou l’autre desdits
                 Etats n’a pas suivi la procédure prescrite à l’article 76. Lorsque les Etats
                 en question ne sont pas parties à la convention, la procédure prévue en
                 son article 76 ne devrait pas leur être applicable, si tant est, du reste,
                 qu’elle leur soit même ouverte. Quoi qu’il en soit, comme je l’ai déjà dit,
                 je tiens pour superflu le paragraphe 126 de l’arrêt. Il n’ajoute rien de subs-
                 tantiel au raisonnement de la Cour, mais pourrait avoir des implications
                 que j’estime à la fois injustifiées et malencontreuses.


                    13. En ce qui concerne la délimitation qu’a effectuée la Cour, je par-
                 tage le point de vue du juge ad hoc Cot selon lequel l’arrêt met à mal les
                 droits et intérêts d’Etats tiers. Ainsi, je ne pense pas qu’un poids suffisant
                 ait été accordé à l’effet et à l’importance des accords bilatéraux conclus
                 dans la région. Je considère moi aussi que ces accords constituent un
                 cadre de gestion multilatérale informelle de la mer des Caraïbes occiden-

                                                                                           146




6 CIJ1034.indb 289                                                                                7/01/14 12:43

                           différend territorial et maritime (décl. mensah)              767

                 tale, et sont censés avoir des implications considérables pour « l’ordre
                 public des océans ». Comme la Cour l’a relevé à bon droit en renvoyant
                 à la sentence rendue par le tribunal arbitral dans l’affaire Barbade/­
                 Trinité‑et‑Tobago, une délimitation de nature à contribuer à une gestion
                 ordonnée des océans doit être « à la fois équitable et aussi satisfaisante
                 que possible sur le plan pratique, compte tenu de la nécessité de parvenir
                 à un résultat stable sur le plan juridique » (sentence du 11 avril 2006, RSA,
                 vol. XXVII, p. 215, par. 244 ; ILR, vol. 139, p. 524). Je ne suis pas certain
                 que le seul article 59 du Statut de la Cour suffise à protéger les droits des
                 Etats tiers, et soit propice à l’objectif de stabilité ou à une solution pra-
                 tique en la présente espèce.

                                                            (Signé) Thomas A. Mensah.




                                                                                         147




6 CIJ1034.indb 291                                                                               7/01/14 12:43

